April 3, 1925. The opinion of the Court was delivered by
This is an action to foreclose a mortgage. The question in the case is the priority of the mortgage held by the plaintiff and the mortgage held by the defendant bank. *Page 326 
The issues were referred to a special referee, who found that the mortgage held by the plaintiff was first, and the bank mortgage second. This finding was sustained by the trial Judge, and the report of the special referee affirmed.
The findings of fact by the referee are so clearly and forcefully stated that there is no room for improvement, and no chance to make matters more clear. Let the report and decree be reported.
The findings of the special referee, concurred in by Judge Shipp, are affirmed for the reasons therein stated, and this appeal is dismissed.
MESSRS JUSTICES WATTS and MARION concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate.